
	

115 SRES 385 ATS: Supporting the observation of “National Trafficking and Modern Slavery Prevention Month” during the period beginning on January 1, 2018, and ending on February 1, 2018, to raise awareness of, and opposition to, human trafficking and modern slavery.
U.S. Senate
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 385
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2018
			Mrs. Feinstein (for herself, Mr. Grassley, Mr. Leahy, Mr. Cornyn, Ms. Klobuchar, Mr. Isakson, Mr. Markey, Mr. Toomey, Ms. Heitkamp, Mr. Rubio, Mrs. Shaheen, Mr. Blumenthal, and Mr. Brown) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		February 7, 2018Committee discharged; considered and agreed toRESOLUTION
		Supporting the observation of National Trafficking and Modern Slavery Prevention Month during the period beginning on January 1, 2018, and ending on February 1, 2018, to raise awareness
			 of, and opposition to, human trafficking and modern slavery.
	
	
 Whereas the United States abolished the transatlantic slave trade in 1808 and abolished chattel slavery and prohibited involuntary servitude in 1865;
 Whereas, because the people of the United States remain committed to protecting individual freedom, there is a national imperative to eliminate human trafficking and modern slavery, which is commonly considered to mean—
 (1)the recruitment, harboring, transportation, provision, or obtaining of an individual through the use of force, fraud, or coercion for the purpose of subjecting that individual to involuntary servitude, peonage, debt bondage, or slavery; or
 (2)the inducement of a commercial sex act by force, fraud, or coercion, or in which the individual induced to perform that act is younger than 18 years of age;
 Whereas the Department of Justice has reported that human trafficking and modern slavery has been reported and investigated in each of the 50 States and the District of Columbia;
 Whereas, to help businesses in the United States combat child labor and forced labor in global supply chains, the Department of Labor has identified 139 goods from 75 countries that are made by child labor and forced labor;
 Whereas the Department of State has reported that the top 3 countries of origin of federally identified trafficking victims in 2016 were the United States, Mexico, and the Philippines;
 Whereas, to combat human trafficking and modern slavery in the United States and globally, the people of the United States, the Federal Government, and State and local governments must be—
 (1)aware of the realities of human trafficking and modern slavery; and (2)dedicated to stopping the horrific enterprise of human trafficking and modern slavery;
 Whereas the United States should hold accountable all individuals, groups, organizations, and countries that support, advance, or commit acts of human trafficking and modern slavery;
 Whereas, through education, the United States must also work to end human trafficking and modern slavery in all forms in the United States and around the world;
 Whereas victims of human trafficking and modern slavery should receive the necessary resources and social services to escape, and recover from, the physical, mental, emotional, and spiritual trauma associated with their victimization;
 Whereas human traffickers use many physical and psychological techniques to control a victim, including—
 (1)the use of violence or threats of violence against the victim or the family of the victim; (2)isolation of the victim from the public;
 (3)isolation of the victim from the family and religious or ethnic community of the victim; (4)exploitation of language and cultural barriers;
 (5)shame; (6)control of the possessions of the victim;
 (7)confiscation of the passport and other identification documents of the victim; and (8)threats of arrest, deportation, or imprisonment if the victim attempts to reach out for assistance or to escape;
 Whereas, although laws to prosecute perpetrators of human trafficking and to assist and protect victims of human trafficking and modern slavery, such as the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), title XII of the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 136), the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4301 et seq.), the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 227), and the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2000), have been enacted in the United States, it is essential to increase public awareness, particularly amongst individuals who are most likely to come into contact with victims of human trafficking and modern slavery, regarding conditions and dynamics of human trafficking and modern slavery precisely because traffickers use techniques that are designed to severely limit self-reporting and evade law enforcement;
 Whereas January 1 is the anniversary of the effective date of the Emancipation Proclamation; Whereas February 1 is—
 (1)the anniversary of the date on which President Abraham Lincoln signed the joint resolution sending the 13th Amendment to the Constitution of the United States to the States for ratification to forever declare that Neither slavery nor involuntary servitude … shall exist within the United States, or any place subject to their jurisdiction; and
 (2)a date that has long been celebrated as National Freedom Day, as described in section 124 of title 36, United States Code; and Whereas, under the authority of Congress to enforce the 13th Amendment to the Constitution of the United States by appropriate legislation, Congress, through the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), updated the post-Civil War involuntary servitude and slavery statutes and adopted an approach of victim protection, vigorous prosecution, and prevention of human trafficking, commonly known as the 3P approach: Now, therefore, be it
		
	
 That the Senate supports— (1)observing National Trafficking and Modern Slavery Prevention Month during the period beginning on January 1, 2018, and ending on February 1, 2018, to recognize the vital role that the people of the United States have in ending human trafficking and modern slavery;
 (2)marking the observation of National Trafficking and Modern Slavery Prevention Month with appropriate programs and activities, culminating in the observance on February 1, 2018, of National Freedom Day, as described in section 124 of title 36, United States Code; and (3)all other efforts to prevent, eradicate, and raise awareness of, and opposition to, human trafficking and modern slavery.
			
